Citation Nr: 0511465	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-36 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gall bladder 
disease secondary to yellow jaundice.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Lincoln, Nebraska.  In April 2003, the RO issued a rating 
decision in which service connection for PTSD was denied.  
The veteran voiced disagreement with this determination in 
May 2003 and a statement of the case (SOC) was issued in July 
2003.  The veteran perfected his appeal of this claim in 
December 2003.

Service connection for gall bladder disease and headaches was 
denied in a July 2003 rating decision.  The veteran's notice 
of disagreement was received in December 2003.  In April 
2004, a SOC was issued and the veteran perfected his appeal 
of these claims. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  While private medical evidence contains diagnoses of PTSD 
linked to two in- stressors identified by the noncombat 
veteran, the probative evidence of record fails to 
independently corroborate the alleged stressors.

3.  Competent, probative medical evidence does not reveal a 
diagnosis of a current, chronic disability of the gall 
bladder or a current chronic headache disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.304 (2004).

2.  A gall bladder disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2004).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

When, as in the instant case, service medial records are 
missing, the Board has a heightened obligation to provide an 
explanation of reasons or bases for its findings and has a 
heightened duty to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

PTSD Claim

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  
Private medical evidence of record contains diagnoses of PTSD 
that the private medical provider links to two in- stressors 
identified by the veteran.  Therefore, the issue be 
determined is whether the evidence of record verifies the 
claimed in-service stressors.  See Sizemore v. Principi, 18 
Vet. App. 264, 275 (2004) (whether an in-service stressor has 
been verified is a matter of determination by the Board and 
is not a medical matter).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2004).  The ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that the veteran has taken part in a fight or encounter with 
a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The veteran's service personnel records 
reflect that he served in the Navy during the Korean 
Conflict.  His DD Form 214 and personnel records do not 
reflect that he received an award or medal that is indicative 
of combat.

However, engagement in combat with the enemy is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Instead, other supportive evidence may be used to 
indicate that a veteran engaged in combat.  Id.  It should be 
noted that merely serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran's personnel records indicate that he served with 
a Fleet All Weather Training Unit and a Fleet Aircraft 
Service Squadron.  However, the records are not indicative of 
a military occupational specialty that suggests the veteran 
engaged in combat with an enemy.  In fact, the veteran 
himself concedes that he did not engage in combat with the 
enemy (as revealed in the private examination reports).  
Under these circumstances, independent corroboration of the 
stressors reported by the veteran must be shown.

Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).  In the instant case, the veteran 
has alleged various stressors, but the private medical 
provider has linked a diagnosis of PTSD to two in particular.  
Therefore, the Board will focus its discussion on these two 
claimed stressors.

While every detail of a claimed stressor, including the 
veteran's personal participation, is not required for 
verification, independent evidence of a stressful event that 
is sufficient to imply the veteran's exposure needs to be 
offered.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Furthermore, the 
requirement for a stressor, in accordance with the Diagnostic 
and Statistical Manual of Mental Disorder (hereinafter DSM) 
(4th ed. 1994), requires 1) that a person be exposed to a 
traumatic event in which that person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and 2) the person's 
response must have involved intense fear, helplessness or 
horror.  No longer does the DSM require that the 
psychologically traumatic event or stressor be one that would 
evoke significant symptoms of distress in almost everyone.  
See also Cohen v. Brown, 10 Vet. App. 128, 141 (1997).
 
Here, the veteran has alleged that while servicing airplanes, 
he saw 1) a friend get hung when his clothing was snagged by 
part of a plane and 2) another got too close to a propeller 
and was killed.  While the private medical provider has 
indicated that the veteran suffers flashbacks involving these 
incidents and links his current diagnosis of PTSD to such 
claims, the record is void of independent evidence of such 
events.  The veteran has not provided sufficient detail (such 
as names, approximate date of occurrence or even upon which 
ship or station the alleged  incidents occurred) of the 
alleged incidents such that reasonable efforts could be made 
on his behalf to request the records custodian to conduct a 
search of corroborative records.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2004).  The only evidence attempting to verify the 
veteran's claims are statements from the veteran's spouse.  
In one such statement, received in July 2003, she indicates 
the veteran had written a depressing letter to her regarding 
his friend getting hung while washing a plane.  She stated 
that thereafter he referred to this incident in almost every 
letter to her for about a year.  She also referred to the 
incident of a man walking into a propeller and that she did 
not hear from the veteran for several weeks following this 
incident as he was receiving psychiatric care.  In a March 
2004 statement, she again indicated that the veteran had 
written to her about the two incidents in question.

While the statements from the veteran's spouse superficially 
corroborates the veteran's alleged stressors, the Board has a 
duty to access the credibility and probative value of the 
statements.  See Doran v. Brown, 6 Vet. App. 283, 290 (1994); 
West v. Brown, 7 Vet. App. 70, 76 (1997).  Here, while the 
spouse refers to letters written to her by the veteran, 
copies of such letters have not been submitted.  While the 
Board in no way infers that copies of such letters would be 
the only way to sustain the spouses assertions, the Board 
highlights this point because the absence of such letters 
must be viewed in light of the lack of evidence other than 
statements by the veteran and his spouse.  In this regard, 
the veteran has frustrated any possible efforts to verify his 
alleged stressors through other means by not providing the 
specificity required for such efforts.  Therefore, the Board 
finds that although the veteran's spouse has indicated that 
she was told by the veteran via letter of the alleged 
incidents, these statements lack the probative value, alone, 
to independently verify the stressors claimed by this 
noncombat veteran.  Absent such verification, the Board must 
conclude that the weight of the evidence is against his claim 
of entitlement to service connection for PTSD.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).  

Gall Bladder Disease Claim

The veteran and his spouse assert that he had jaundice while 
in service due to a dirty needle and that, as a result, he 
now has a gall bladder disease.  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Here, the claims folder 
contains radiological evidence of a gall bladder polyp.  
However, the evidence does not contain a diagnosis of a gall 
bladder disease.  The radiological evidence of polyps does 
not constitute a disability under VA's schedular criteria.  
See 38 C.F.R. § 4.114 (2004).  The veteran's report of 
symptoms, while credible, does not establish the existence of 
a current disability for purposes of establishing service 
connection.  And while the veteran's wife, self-identified as 
a nurse, indicates in a March 2003 statement that her husband 
has had gall bladder trouble ever since being in a coma while 
in service, she does not specifically indicate what type of 
gall bladder disease from which the veteran's is currently 
disabled.  When viewed in light of the absence of other 
medical evidence diagnosing a current, chronic disability of 
the gall bladder, the Board must find that there is no 
competent, probative evidence that the veteran manifests a 
current disability related to service.  

For completeness of record, the Board observes that certain 
disabilities, including calculi of the gall bladder, may be 
presumed to have been incurred in service if manifest to a 
compensable disease within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  As the record only shows polyps, not 
calculi, of the gall bladder, presumptive service connection 
is not implicated in the instant case.


Headaches

The veteran asserts that he is entitled to service connection 
for headaches.  The veteran's spouse indicated in a March 
2003 statement that the veteran has complained of migraine 
headaches ever since he had jaundice in service.  She again 
referred to in-service headaches in a July 2003 statement.  
The veteran's spouse, self-identified as a nurse, merely 
indicates that the veteran has complained of headaches.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  She does not 
diagnosis the veteran with a current, chronic disability.  
Nor does the medical evidence of record show treatment for or 
a diagnosis of a current, chronic disability.  The veteran's 
own self-diagnosis of a headache disability, which is the 
only evidence of such, is insufficient to establish the 
existence of a current disability.  Espiritu, 2 Vet. App. 492 
(1992).  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  As the competent medical evidence 
fails to show a current diagnosis of a chronic headache 
disability, service connection must be denied.  

Duty to Notify and Assist

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
PTSD claim in October 2002, and immediately thereafter, he 
was notified by a letter of the principles of service 
connection, to include the necessary evidence for which he 
was responsible.  

The November 2002 letter also advised the veteran that while 
VA would request evidence on his behalf, it was ultimately 
his responsibility for providing the evidence to support his 
claims.  The letter informed him that VA would make 
reasonable efforts to get such things as medical records, 
employment record or records from other agencies but that he 
was responsible for giving VA enough information about the 
records so that a request could be made.  He was informed 
that he could help with his claim by sending information 
about additional evidence or the evidence itself as soon as 
possible, and thus may be considered advised to submit any 
pertinent evidence in his possession.  The importance of 
sufficient identifying information regarding stressors was 
highlighted in the reasons and bases portion of the April 
2003 rating decision.  The veteran filed his gall bladder 
disease and headaches claims in March 2003.  In April 2003, 
he was properly notified of VA's duty to assist with these 
claims and informed him that evidence showing the claimed 
disabilities existed was needed.

Given the foregoing letters, together with the information 
provided in rating decisions, SOCs and supplemental SOCs 
(SSOC), all of which explained the criteria for awarding the 
benefits sought and the rationales for the RO's conclusions, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  As such, the 
Board considers the VA's notice requirements have been met in 
this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  As the veteran has not submitted probative, 
competent medical evidence of a current disability of the 
gall bladder and there is no probative, competent medical 
evidence of a diagnosed headache disability, a VA examination 
has not been provided for these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Nor has a VA 
examination been conducted for his PTSD claim, and as a 
result, more specific information regarding stressors was not 
gathered during examination.  However, the veteran was 
provided with the opportunity to be afforded such an 
examination but in March 2003 correspondence, the veteran 
indicated his desire for the scheduled examination to be 
cancelled as he felt there was sufficient evidence to resolve 
his claim (despite having already been informed of the 
insufficient stressor information).

Furthermore, the veteran was notified that his service 
medical records were unable to be obtained and requested to 
submit any copies in his possession by letter in January 
2003.  See 38 C.F.R. § 3.159(e) (2004).  He was informed via 
the April 2004 SSOC that he had not supplied sufficient 
address information for a private medical provider such that 
reasonable efforts could be made on his behalf to obtain 
evidence.  Id.  Additionally, the Board notes that the 
veteran submitted additional evidence in connection with his 
PTSD claim in June 2004.  While the veteran has not waived 
initial review of this evidence by the RO, the private 
medical evidence in question merely indicates that the 
veteran has indications of PTSD and that a VA psychiatrist 
should evaluate him.  As previously indicated, the veteran 
refused to be examined by a VA examiner.  Also, the 
additional evidence does not pertain to verification of the 
veteran's claimed stressors.  Therefore, a remand of his PTSD 
claim to initially consider this evidence would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Private examination reports and VA treatment records have 
been associated with the veteran's claims folder.  The 
veteran has not specifically identified or properly 
authorized the request of any additional evidence.  As such, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for PTSD, a gall bladder disease, and 
headaches is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


